Case 1-18-42960-nhl Doc59_ Filed 10/29/18 Entered 10/29/18 12:29:30

B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

Eastern District of New York
Case No. 18-42960-nhl

In re Ethelma Angela Soulama

TRANSFER OF CLAIM OTHER THAN FOR SECURITY.

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other

than for security, of the claim referenced in this evidence and notice.

IslandCap, LLC E*Trade Bank c/o Specialized Loan Servicing LLC
Name of Transferor

Name of Transferee

Court Claim # (if known): 2
$59,851.69

Name and Address where notices to transferee
should be sent: Amount of Claim:
Land Home Financial Services : . .
3611 South Harbor Blvd, Suite 100 Date Claim Filed: 07/24/2018
Santa Ana, CA 92704
(877) 557-9042 Phone: (800) 315-4757
0369 Last Four Digits of Acct. #:

9414

Phone:
Last Four Digits of Acct #:

Name and Address where transferee payments

should be sent (if different from above):
Land Home Financial Services
ATTN: Payment Processing

PO Box 25164
Santa Ana, CA 92799-5164

Phone: (877) 557-9042
Last Four Digits of Acct #:

YA/OIAIIOIY
IY 2 190 gin

0369

4LSy3
AVG 'S'n

MYOA MAN
lYLSIG NY
AILdNYM

4019
Lyunoa

I declare under penalty of perjury that the information provided in this notice is true and correct te the

best of my knowledge and belief.
Date:_ 10/22/2018

By:_/s/ Andrea Gallego
Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

Y319

4
a

V
f
Case 1-18-42960-nhl Doc59_ Filed 10/29/18 Entered 10/29/18 12:29:30

3611 S. Harbor Blvd, Suite 100
Santa Ana, CA 92704
FINANCIAL SERVICES, INC. . Phone: (877) 557-9042

Your Preferred Community Len der https://specialservicing.Ihfinancial.com/

 

 

09/26/2018
ETHELMA SOULAMA

PO BOX 690332
EAST ELMHURST, NY 11369

Notice of Assignment, Sale, or Transfer of Servicing Rights

Old Account Number: P| New Account Number: fF

Current Principal Balance: $59,851.69
Property Address: 2321 98TH ST Current Escrow Balance:
EAST ELMHURST, NY 11369 Next Due Date: 4/1/2016
Total Payment: $200.00

Congratulations! The servicing of your home loan has been transferred to Land Home Financial Services. This
letter serves as your official notification of the transfer which is effective 9/18/2018.

Not to worry — the transfer of loans is common in the mortgage industry and does not affect any term or condition
of your loan documents or mortgage instruments, other than the terms directly related to the servicing of your
loan.

Except in limited circumstances, the law requires that your previous servicer send you this notice at least 15 days
before the effective date of transfer or at closing. Your new servicer must also send you a notice not later than 15
days after the effective date of the transfer or at closing.

Send Payments to Send Correspondence to Questions about your home
, loan

Land Home Financial Services Land Home Financial Services Land Home Financial Services

ATTN: Payment Processing 3611 South Harbor Blvd, Suite (877) 557-9042

PO Box 25164 100 7:00 a.m. to 5:00 p.m. Mon-Fri

Santa Ana, CA 92799-5164 Santa Ana, CA 92704

We understand that you maybe in arrears on your mortgage loan payments. We have many programs to
assist you. Please contact one of Land Home experienced loan counselors at (877) 557-9042 today.

Your loan was previously serviced by Specialized Loan Servicing LLC. If you have any questions relating to the
transfer of servicing from your previous servicer, please call their customer service.

lf you have any questions relating to the transfer of servicing to your new servicer, call Land Home Financial
Services at 1-877-557-9042 between 7:00 a.m. to 5:00 p.m. Monday through Friday Pacific Standard Time.

Disclosure: This is an attempt to collect a debt. Any information obtained will be used for that purpose (FDCPA
15 U.S.C. §§ 1692 ef seq). You are now communicating with a debt collector. It does not imply that Land Home
Financial Services, Inc. is attempting to collect money from anyone whose debt has been discharged pursuant to
(or who is under the protection of) the bankruptcy laws of the United States in such instances, it is intended
solely for informational purposes and does not constitute a demand for payment.
Case 1-18-42960-nhl Doc59_ Filed 10/29/18 Entered 10/29/18 12:29:30

Effective 9/18/2018, Specialized Loan Servicing LLC, will not be accepting payments from you. Future
payments musi be sent to Land Home Financial Services at the loan payment address listed above. If
you are currently having your payments automatically withdrawn from your checking or savings
account, they will stop that service on 9/17/2018. Please be sure to send a check to Land Home Financial
Services for your next payment. You will be receiving a monthly invoice in the mail from Land Home.

INSURANCE: Please provide a copy of your insurance declaration page as proof of insurance to Land Home
Financial Services, Inc. For Escrow accounts, insurers need to send billing statements/invoices to Land Home
Financial Services.

You should also be aware of the following information, which is set forth in more detail in Section 6 of the Real
Estate Settlement Procedures Act (RESPA) (12 U.S.C. 2605)

During the 60-day period following the effective date of the transfer of the loan servicing, a loan payment
received by your old servicer before its due date may not be treated by the new servicer as late, and a late fee
may not be imposed on you.

Section 6 of RESPA (12 U.S.C. 2605) gives you certain consumer rights. If you send a “qualified written request”
to your loan servicer concerning servicing of your loan, your servicer must provide you with a written
acknowledgement within 20 business days of receipt of your request. A “qualified written request” is a written
correspondence, other than notice on a payment coupon or other payment medium supplied by the servicer,
which includes your name and account number, and your reason for the request. If you want to send a “qualified
written request” regarding the servicing of your loan, it must be sent to the above address for Land Home

Financial Services, Inc. ,

Not later than 60 business days after receiving your request, your servicer must make any appropriate
corrections to your account and must provide you with a written clarification regarding any dispute. During this
60-business day period, your servicer may not provide information to a consumer reporting agency concerning
any overdue payment related to such period or qualified written request. However, this does not prevent the
servicer from initiating foreclosure if proper grounds exist under the mortgage documents.

A business day is a day on which the offices of the servicer are open to the public for carrying on substantially all
of its business functions.

Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in
circumstances where servicers are shown to have violated the requirement of that section. You should seek
legal advice if you believe your rights have been violated.
